Name: Commission Regulation (EEC) No 2828/79 of 14 December 1979 amending Regulation (EEC) No 3002/76 laying down detailed rules for export refunds in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 79 Official Journal of the European Communities No L 320/49 COMMISSION REGULATION (EEC) No 2828/79 of 14 December 1979 amending Regulation (EEC) No 3002/76 laying down detailed rules for export refunds in. the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2594/79 (2), and in particular Article 20 (4) thereof, Having regard to Council Regulation (EEC) No 345/79 of 5 February 1979 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds (3), and in particular Article 6 (3) thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 2826/79 (4) provides that all exports of a product of the wine sector, in order to be eligible for a refund, shall be subject to the production of an export licence ; Whereas Article 2 of Commission Regulation (EEC) No 3002/76 (5) makes eligibility for refunds in the wine sector conditional on the production of certain proof ; whereas it is therefore necessary to add to such proof evidence that the products in question have been exported under an export licence ; Whereas, however, the first indent of Article 4 (3) of Commission Regulation (EEC) No 1 93/75 (6) provides that no licence shall be required for the purposes of the operations referred to in Article 3 of Commission Regulation (EEC) No 1 92/75 (7) ; whereas, therefore, it is appropriate to state that the proof specified by this Regulation need not be furnished in respect of such operations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED ^HIS REGULATION : Article 1 The following Article is inserted in Regulation (EEC) No 3002/76 : 4Article la Except in the case of exports to the special destina ­ tions referred to in Article 3 of Regulation (EEC) No 192/75, eligibility for refunds shall be condi ­ tional on production of proof that the products have been exported under an export licence.' Article 2 This Regulation shall enter into force on 1 January 1980 . It shall apply to exports in respect of which customs formalities are completed on or after that date . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1979 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 54, 5. 3 . 1979, p. 1 . (2) OJ No L 297, 24. 11 . 1979, p. 4 . (3) OJ No L 54, 5 . 3 . 1979, p. 69 . (4) See page 43 of this Official Journal . (5) OJ No L 342, 11 . 12. 1976, p . 18 . (6) OJ No L 25, 31 . 1 . 1975, p. 10 . (7) OJ No L 25, 31 . 1 . 1975, p. 1 .